Continuation of REQUEST FOR RECONSIDERATION

OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
The Applicant asserts that “Hu does not in any way describe an on-body wearable bio-fluid collection and sensing device, but simple [sic] describes a biosensor in the form of a chip” (Page 5 of the Response and Request for Reconsideration of February 2, 2021). The Examiner respectfully disagrees and asserts that the biocompatibility of the at least one material of the interface surface allows for the biosensing chip of Hu to be placed and/or worn on the body. The functional language of “on-body” and “wearable”, without more, does not preclude such an interpretation. 
The Applicant further asserts that “Hu fails to describe any biocompatibility at the inlet or entrance of his biosensor, and therefore fails to reach ‘the interface or the interface surface and the biocompatible material delimiting the at least one inlet’” (Page 6 of the Response and Request for Reconsideration of February 2, 2021). The Examiner respectfully disagrees. As described in the Applicant’s arguments, the polyimide of the top dielectric layer of the device is a biocompatible material. The Examiner directs the Applicant to Figs. 1, 2 of Hu which depicts the top dielectric layer delimiting the inlet of the sample channel. With regards to the assertion that silicon and silicon dioxide of the BOX layer are not biocompatible, the Examiner disagrees. Both silicon and silicon dioxide are biocompatible, and said biocompatibility is known 2 in paragraph [0092]. US 5,174,299 A (Nelson) discloses the biocompatibility of silicon in Col. 9, lines 11-22. Therefore, all of the materials delimiting the inlet are biocompatible, and the claimed recitation of “the interface or the interface surface and the material delimiting the at least one inlet” is taught in the prior art. 
The Applicant further asserts that “it would not have been obvious for one of ordinary skill in the art to modify Hu’s finFET biosensor 702, 802 to incorporate features from Figures 12A-12B from the cited art Joshi’” (Page 7 of the Response and Request for Reconsideration of February 2, 2021) because 1) “Hu’s finFET biosensor is not a simple sensor device that can be placed into Joshi’s sample volume 56 having a fluid entrance 59, or vice versa, but requires specific fluidic interconnection of a plurality finFET nanochannels 810 with inlets and outlets and the provision of a biasing plate 804 that covers the plurality finFET nanochannels 810 outside of finFET nanochannels 810” (Pages 8-9 of the Response and Request for Reconsideration of February 2, 2021), and 2) “both electric and fluidic interconnection of the finFET biosensor described in Hu with Joshi’s pair of traces 52a, 52b, and the interconnection of finFET nanochannels 810 with Joshi’s  sample volume 56 having a fluid entrance 59 is complex and would require substantial redesign” (Page 9 of the Response and Request for Reconsideration of February 2, 2021). These arguments are not persuasive. First, the Examiner notes that the modification recited in Page 10 of the Final Rejection mailed 10/02/2020 is that of the inlet of the sample channel of Hu to incorporate that it is a capillary entrance as Second, for the same reasons above, the Applicants arguments with respect to the electric and fluidic interconnection of the finFET biosensor of Hu and the traces 52a, 52b, and the interconnection of finFET nanochannels 810 with Joshi’s sample volume 56 having a fluid entrance 59 is not commensurate with the rejection because no such incorporation was in the prior art rejection. The Examiner respectfully asserts that the modification of the inlet of the sample channel of Hu to incorporate that it is a capillary entrance of Joshi would not require substantial reconstruction and redesign of the elements because it would be merely modifying the size of the inlet such that it is capable of capillary action, which is a routine modification. 
The Applicant further asserts, “It is unclear if such capillary action would provide for an operable solution, and Hu explains that his biosensor provides the fluid input via pumps 1404, 1406 to provide for controlled flow rates, and the inclusion of a capillary flow via an entrance 59 and sample volume 56 would run afoul of what Hu describes with respect to the fluid provision to finFET nanochannels” (Pages 9-10 of the Response and Request for Reconsideration of February 2, 2021). This argument is not persuasive. The Examiner directs the Applicant to paragraph [0026] of Wang which discloses that “fluid can be moved through the microfluidic channel by any means known in the art of microfluidics, including the use of a pump (e.g., a piezoelectric device), capillary action, alone, or vacuum applied through a port on the device attached to a vacuum source.”  Furthermore, Wang is directed to the art of providing a sample via a sample channel 
The Applicant asserts that “it cannot be concluded that Joshi’s entrance 59 can collect a fluid from a bodily part by capillarity” (Page 10 of the Response and Request for Reconsideration of February 2, 2021). The Examiner respectfully disagrees. To the extent that the excretion of a bio-fluid from a bodily part would form a droplet, such a capillary entrance. 
The Applicant asserts that the combination of Wang with Hu is improper because “as discussed supra, an active, pump pressure-driven flow of the fluid is described”. This argument is not persuasive. As discussed above, the pumps 1404, 1406 are required to achieve a two-dimensional test in a completely separate embodiment shown in Fig. 14, wherein the pumps are designed to control flow rates of high pH solution 1404 and low pH solution 1402 (Col. 6, lines 11-27). The pumps are used in the instance of a two-dimensional test where a “continuously and linearly swept pH values from low 1402 and high 1404 in sample solution while maintaining same concentration of target molecule” is desired (Col. 6, lines 11-27). No pH sweep is desired or mentioned in the embodiment of Fig. 7. The embodiments of Fig. 6A, 7 merely describe the sample channel as being provided to allow for liquid or gaseous flow (Col. 9, lines 35-37) and is completely silent as to the mechanisms provided for said flow. It would have been obvious to have provided a mechanism for sample flow.
The argument that Gottlieb, Joshi, Phan, Kopf, Crowley. Zhang, Rowe, and/or Song fail to remedy the deficiencies of Hu, Wang, and/or Joshi is not persuasive since Hu, Wang, and/or Joshi do not have the deficiencies alleged by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791